Citation Nr: 0304607	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for prostate disability, to 
include benign prostatic hypertrophy and adenocarcinoma of 
the prostate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran had approximately 21 years of active military 
service between January 1942 and his service retirement in 
November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998 from 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&RO) in Wichita, Kansas, which, in part, 
denied service connection for benign prostatic hypertrophy.

This claim was previously before the Board in March 2001 and 
was remanded to the RO for additional development of the 
evidence.  While the case was thus in Remand status, the 
claimant was found to have adenocarcinoma of the prostate, 
and subsequently underwent treatment with radiation and 
hormonal therapy.  A rating decision of July 2001 denied 
service connection for adenocarcinoma of the prostate.  The 
claimant and his representative were then provided a 
Supplemental Statement of the Case addressing the issue.  

The case was returned to the Board in March 2002 for 
appellate consideration.  At that time, the Board undertook 
additional development pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  The claimant and his representative 
were notified of that action by RO letter of July 19, 2002, 
and were informed that the claimant would be required to 
report for another VA medical examination.  Upon completion 
of that development, the Board notified the claimant of the 
additional evidence obtained, as required by 38 C.F.R. § 
20.903.  After giving notice and 60-days to respond, the case 
is now before the Board for disposition.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duties to notify the claimant of required 
information and evidence and to assist him in obtaining all 
evidence necessary to substantiate his claim have been fully 
met.

2.  During service, it was noted that the veteran's prostate 
was enlarged, but there were no symptoms.

3.  The veteran did not serve in the Republic of Vietnam or 
during the Vietnam Era.

4.  Adenocarcinoma of the prostate was not manifested within 
the first post-service year.

5.  The veteran was recently diagnosed with benign prostatic 
hypertrophy and adenocarcinoma of the prostate, but these 
conditions did not result from disease or injury incurred 
during service.


CONCLUSION OF LAW

Service connection is not warranted for prostate disability, 
to include benign prostatic hypertrophy and adenocarcinoma of 
the prostate.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102, 3.159, 3.303(a), 3.307, 3.309(a), 
3.309(e) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
January 1998, sought service connection for disabilities 
which included "prostate", but showed no post-service 
treatment for that disorder.  

The claimant's service medical records prior to October 1950 
are silent for complaint, treatment, findings or diagnosis of 
any prostate symptoms or disorder, and a report of medical 
history completed by the claimant in October 1950 denied any 
history of frequent or painful urination.  A report of 
periodic medical examination in October 1952 disclosed that 
the claimant's genitourinary system was normal, while a 
report of medical examination for flying status in October 
1954 also disclosed that the claimant's genitourinary system 
was normal, and urinalysis was negative.  A report of medical 
history completed by the claimant in May 1956 denied any 
history of frequent or painful urination.  A report of 
discharge and reenlistment medical examination in May 1956 
disclosed that the claimant's genitourinary system was 
normal, and urinalysis was negative.  

The claimant's service medical records further show that an 
annual medical examination conducted in July 1960 disclosed 
that his genitourinary system was normal, and urinalysis was 
negative.  A report of annual flight medical examination in 
January 1962 disclosed that the prostate was normal in size 
and consistency.  A report of medical history completed by 
the claimant in July 1962 denied any history of frequent or 
painful urination.  A report of annual flight medical 
examination in July 1962 disclosed that the claimant's 
prostate was 1+ enlarged, but nonsymptomatic and without 
urine retention, and urinalysis was negative.  A report of 
medical history completed by the claimant at the time of his 
service retirement examination in June 1963 denied any 
history of frequent or painful urination, or of blood in the 
urine.  A report of retirement medical examination in June 
1993 showed that the claimant's genitourinary system was 
normal, urinalysis was negative, and his prostate was normal 
in size and consistency.  

Medical records from Forbes Air Force Base Hospital, dated 
from December 1972 to March 1973, show no complaint, 
treatment, findings or diagnosis of any prostate disorder or 
symptoms.  

Private treatment records from the Urology Associates of 
Topeka (Dr. R.N. Isaacson), dated from October 1993 to 
January 1998, show that the claimant was seen for concerns 
about finds at a health fair, where he related that he was 
found to have a slightly enlarged prostate, with no hard 
spots, and slightly elevated prostate specific antigen (PSA) 
of 5.4.  He acknowledged that he had no history of prostate 
problems, infections, stones, or urinary tract problems, and 
no voiding complaints.  He denied burning or hematuria on 
urination, and denied any family history of prostate cancer.  
He related that he got up about twice a night to urinate.  A 
genitourinary examination disclosed that the prostate was 
about 3 finger widths, with moderate elevation, and no 
tenderness or distinct nodules palpable.  His urinalysis was 
clear and PSA was noted at 5.4.  The impression was elevated 
PSA with mild benign prostate hypertrophy.  On a follow-up 
genitourinary examination in May 1994, the claimant's 
examination was "pretty normal", and he was voiding well, 
with no discomfort, burning or hematuria.  Genitourinary 
examination disclosed that the prostate was about 3 finger 
widths, with moderate elevation, and no tenderness or 
distinct nodules palpable.  His urinalysis was clear and PSA 
was noted at 4.6.  

On a follow-up genitourinary examination in April 1995, the 
claimant related that he was doing well, and that he was 
voiding well, with no discomfort, burning or hematuria.  
Genitourinary examination disclosed that the prostate was 
about 3 finger widths, with moderate elevation, and no 
tenderness or distinct nodules were palpable.  His urinalysis 
was clear and PSA was noted at 6.1.  In December 1995, the 
claimant's PSA was 7.6, and Trimethoprim was initiated.  

The claimant was again seen in January 1996, and it was noted 
that his PSA was 6.1 the previous April 1995, which was 
within the normal range for his age.  The reporting physician 
noted that the claimant had a PSA done at Fort Riley in 
October 1995, which was 7.8.  The claimant stated that he 
felt well, and had no particular voiding symptoms or 
problems.  Genitourinary examination disclosed that the 
prostate was about 3 finger widths, with moderate elevation, 
while no tenderness or nodules were palpable, and the 
claimant complained of burning at the end of his penis with 
the examination and afterwards.  It was noted that his 
urinalysis showed some occasional white cells, but no blood, 
and the examining urologist offered the impression that the 
claimant had some inflammation in view of the burning on 
examination, and he prescribed some antibiotics.

On a follow-up genitourinary examination in February 1996, 
the claimant continued to note a little bit of burning near 
the end of his penis on palpation, although there was no 
swelling, congestion, or nodules palpable, and the examiner 
was unable to express any prostate secretions, and urinalysis 
was clear.  When seen in April 1996, the claimant indicated 
that he was doing well, and examination showed that his 
prostate was about 3 finger widths, with moderate elevation, 
and no distinct nodules or tenderness were palpable.  His PSA 
was 7.4, which was noted as down a little but not a 
significant amount.  An ultrasound examination was planned.  

In May 1996, the claimant's prostate was about 3 finger 
widths, with moderate elevation.  Ultrasound scanning showed 
that the prostate was enlarged, measuring about 78 cm., with 
significant transitional zone enlargement, and the peripheral 
zone was constant and normal in size.  The capsule was well-
defined, the seminal vessels appeared normal, and there were 
no definite areas on ultrasound that required biopsy.  No 
biopsy was performed at that time.  In January 1997, it was 
noted that ultrasound had shown nothing more than an enlarged 
gland, and that the claimant had experienced no change in 
voiding habits, with no complaints or problems.  Examination 
revealed that his prostate was about 3 finger widths, with 
moderate elevation, and no distinct nodules or tenderness 
were palpable.  There was no suprapubic or inguinal 
tenderness, urine was clear, and PSA was 9.2.  

In February 1997, the claimant's PSA was 9.9, and his free 
PSA was 31.8 percent, and considered fairly high above the 
borderline range, well into the non-cancer range.  The 
examining urologist expressed the opinion that with that free 
PSA percent and the previous normal ultrasound, no further 
studies were needed at this time.  On follow-up in July 1997, 
the claimant reported that he was getting along pretty well, 
had not had any voiding complaints or problems, was not 
getting up much at night, had no daytime urgency or 
frequency, denied burning, blood or discomfort.  Examination 
revealed that his prostate was about 3 finger widths, with 
mild to moderate elevation, and no nodules or tenderness.  
Urinalysis showed a rare white cell, but no blood or 
bacteria.  His PSA was at 10.03, which was stable, while it 
was noted that his free PSA was in the 30 percentile range.  
In January 1998, it was indicated that if the claimant's 
elevated PSA continued to get higher, a biopsy would be 
needed to rule out cancer.  

A report of VA general medical and genitourinary examination, 
conducted in March 1998, showed that the claimant had a 3-4+ 
enlarged prostate, without nodules, and urinalysis was 
negative for blood.  The pertinent diagnosis was enlarged 
prostate.  

A rating decision of July 1998 denied service connection for 
benign prostate hypertrophy, concluding that the June 1962 
findings that the prostate was 1+ enlarged were acute and 
transitory, and unrelated to the benign prostate hypertrophy 
first shown many years after final service separation.  The 
claimant perfected his appeal, requesting a personal hearing 
before an RO Hearing Officer.

The requested hearing was held in November 1998.  The 
claimant testified that he knew of no relationship between 
his prostate condition while on active duty and any current 
prostate condition, but as it was in the same location, he 
assumed that it was the same thing.  He related that he was 
unaware of having an enlarged prostate in July 1962 until he 
had reviewed his service medical records, while noting that 
his PSA was going up.  He further testified that he had not 
been informed by any of his physicians that his enlarged 
prostate in 1993 was related to the instance of enlarged 
prostate in 1962.  

In March 1999, the claimant related that he had been treated 
at McConnell Air Force Base (AFB) and at Fort Riley since his 
discharge from service in 1963.  Treatment records obtained 
from McConnell AFB hospital, dated from April 1979 to 
September 1987, showed no complaint, treatment, findings or 
diagnosis of any genitourinary or prostate abnormality.  In 
May 1979 and April 1981, the claimant's physical examination 
showed no genitourinary complaints or symptoms, and his 
genitalia, rectum and prostate were normal.  In April 1983, 
in April 1984, in April 1985 and in September 1987, the 
claimant's rectum and prostate were normal, and he had no 
genitourinary complaints.  

Treatment records of the claimant obtained from Irvin Army 
Hospital, Fort Riley, Kansas, dated from September 1992 to 
March 1997, showed that at a Retiree Health Fair in September 
1992, the claimant reported that he was not currently being 
treated for any condition.  On examination, his prostate was 
shown to be within normal limits.  In April 1993, the 
claimant's genitalia, rectum and prostate were shown to be 
normal, and in September 1993, the claimant's prostate was 
not enlarged.  In September 1994, his prostate was enlarged, 
but without nodules.  Laboratory tests in April 1994 showed a 
PSA of 4.6, while in March 1995 his PSA of 6.1, and a PSA of 
7.4 was shown in March 1996. 

As noted, this claim was previously before the Board in March 
2001 and was remanded to the RO for additional development of 
the evidence, to include a special urological examination to 
determine the current nature of any disability involving the 
prostate; for an opinion as to whether there is any 
relationship between any current disability and an enlarged 
prostate noted on one occasion during the claimant's military 
service; and for compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  The actions requested on remand were satisfactorily 
completed, and the case returned to the Board.  


Private treatment records from the Urology Associates of 
Topeka (Dr. R.N. Isaacson), dated from August 1998 to May 
1999, showed that the claimant continued to be seen for 
elevated PSA levels, but reported no voiding problems.  
Examinations continued to show that his prostate was about 3 
finger widths, with mild to moderate elevation, and no 
nodules or tenderness.  Biopsies taken in May 1999 were 
positive for adenocarcinoma of the prostate.  

Treatment records of the claimant from St. Francis Hospital 
and Medical Center (Dr. S.D.C.), dated from April 1999 to 
March 2001, showed that a genitourinary examination in June 
1999 noted nocturia x 2, with no odynouria, a fair stream, 
and no incontinence, while it was noted by history that the 
claimant's PSA was 5.4 in September 1993; 4.1 in March of 
1995; 10.03 in March 1997; 8.6 in July 1998; and 14.7 in 
April 1999; and that a biopsy in May 1999 showed that the 
claimant had a Gleason's Score 8 adenocarcinoma of the 
prostate.  The claimant was having no acute change in bladder 
function, with nocturia x 1-2, a fair stream, occasional 
urgency, and no trouble initiating or stopping urination.  
The claimant elected radiation therapy and hormone therapy, 
and those treatments were initiated in June 1999.  In 
September 1999, the claimant reported that he was one month 
post radiation and hormone therapy; that he had a good 
appetite and near normal stool function, and that his 
urination was better that before radiation, with complete 
voiding.  The lower part of the prostate was smooth and soft.  
In March 2001, the claimant was seen after a December 2000 
urinary tract infection, with hospitalization at the VA.  
Examination was negative.  

An assessment of the claimant's status in June and September 
2000 by Dr. R.N. Isaacson showed that the claimant was doing 
well, and there was no evidence of progressive prostate 
malignancy or recurrence.  

A report of VA genitourinary examination in June 2001 noted 
the examiner's review of the claims folder and medical 
records.  That review showed that the claimant was shown to 
have a normal prostate on service medical examination in 
1960; that he was found to have a 1+ enlarged prostate on a 
routine service medical examination in July 1962; and that on 
service retirement examination the following year, his 
prostate was noted to be normal in size.  Private treatment 
records were also noted to show an elevated PSA in 1993, and 
subsequently, and the claimant underwent ultrasound and 
biopsies in May 1999, which disclosed adenocarcinoma of the 
prostate, treated with radiation and hormonal therapy.  The 
claimant related that since his radiation and hormonal 
therapy, he has experienced no lethargy, weakness, or 
anorexia, and his weight was stable within 2-3 pounds.  He 
denied any daytime urinary frequency, hesitancy, change in 
urinary stream, or dysuria, with infrequent dribbling.  

Examination revealed that the claimant's external genitalia 
were normal, without mass or tenderness, and prostate 
examination showed that it was smooth, firm, homogenous, 
enlarged, approximately 2-2.5 finger breadths, with mild 
elevation, and no nodules or tenderness.  His current PSA was 
1.36, urinalysis was normal, and laboratory tests were 
normal.  The diagnoses were benign prostatic hypertrophy; and 
adenocarcinoma of the prostate, post radiation and hormonal 
therapy.  The examining VA physician noted that the 
claimant's private physicians had each shown that the 
claimant was doing well, with no evidence of progressive 
prostate malignancy or recurrence.  She further expressed the 
opinion that the claimant's in-service medical examinations 
were very subjective; that there was no way to tell if the 
claimant actually had an enlarged prostate in 1962; and that 
there was no relationship between the claimant's current 
prostate cancer and his previous history of enlarged prostate 
shown in during military service.  She further expressed the 
opinion that prostate enlargement was, in itself, not 
causative of prostate cancer; and that prostate cancer is 
found in many men with normal sized prostates and that many 
men have benign prostatic hypertrophy without cancer.  

A rating decision of July 2001 confirmed and continued the 
denial of service connection for benign prostatic hypertrophy 
and for adenocarcinoma of the prostate, with radiation and 
hormonal therapy.  A Supplemental Statement to the Case was 
provided the claimant and his representative in July 2001 
informing them of that action.  In a Statement in Support of 
Claim (VA Form 21-4138), submitted in July 2001, the claimant 
stated that he had no additional evidence to submit.   

Following the return of the case to the Board in March 2002, 
the Board undertook additional development.  The claimant 
submitted a questionnaire, completed in September 2002, in 
which he indicated that he experienced incomplete emptying 
less that one time out of 5; frequency of having to urinate 
two hours after urinating 3 times in the past month; 
intermittency (starting and stopping the urinary stream) 
twice over the past month; urgency (difficulty in postponing 
urination) 3 times in the past month; a weak stream twice in 
the past month; difficulty in initiating micturation 1 time 
in the past month; and nocturia on the average of twice per 
night over the past month.  The claimant indicated that id he 
spent the rest of his life with his urinary condition being 
just as it is, he would be "mostly satisfied."  He further 
submitted a list of PSA findings between December 1999 and 
July 2002 which ranged from 0.2 to 0.31.

A VA genitourinary examination of the claimant was conducted 
in September 2002 by the Chief of Urology at the Eisenhower 
VAMC, who stated that he had reviewed the claimant's complete 
claims file, including medical records from Dr. Isaacson; 
from St. Francis Hospital; from Irvin Army Hospital; and from 
Dr. Coon, and noted their findings.  The examiner cited the 
claimant's complaints and his responses to questioning, 
including that the claimant's weight had been stable, and his 
appetite good; that he had some urinary frequency and 
nocturia x 2, without incontinence; that he had undergone no 
surgery of the urinary tract; that he had experienced no 
recurrent urinary tract infections, renal colic, bladder 
stones, or renal colic; that he had been diagnosed with 
adenocarcinoma of the prostate in 1999, treated with 
radiation and hormonal therapy; that catheterization, 
drainage procedures, or diet therapy were not needed; that he 
had not needed any invasive procedures in the past year; that 
the claimant's conditions had had no effect on the claimant's 
usual occupation or daily activities; and that there were no 
endocrine, neurologic, infectious, vascular, or psychological 
systemic residuals affecting sexual function.  

It was further stated that genitourinary examination revealed 
that the claimant's genitals were normal; that that the 
prostate was 25-30 grams, without nodules or tenderness; and 
that his prostate cancer seemed to be under control and in a 
state of remission.  The examiner further cited the 
claimant's responses to the questionnaire he completed prior 
to the examination.  The diagnoses were normal genitourinary 
examination, with no effect on the claimant's usual 
occupation and daily activities; and adenocarcinoma of the 
prostate, currently in remission.  

The examiner further expressed the opinion that the 
assessment of prostate gland size was extremely subjective 
and can vary widely from examiner to examiner and frequently 
from exam to exam with the same examiner.  He further stated 
that the urological literature well documents that there is 
no correlation between prostate gland size and the 
individual's predisposition towards prostate cancer, and that 
the 1+ gland noted in 1962 was totally irrelevant to the 
claimant's later diagnosis of prostate cancer.  He further 
noted that the claimant's records did not document that he 
had been exposed to Agent Orange (AO) herbicide, or to any 
other agents which were known causatives of prostate cancer.  

II.  Analysis

A. Duty to assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by the Board's 
decision and remand order of March 2001, which informed the 
claimant and his representative of VA's duty to notify him of 
the information and evidence necessary to substantiate his 
claims and to assist him in obtaining all such evidence.  The 
record further reflects that the claimant has been informed 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The record on appeal further establishes that the claimant 
and his representative of the issues on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations governing the evaluation of service connected 
disabilities, the decisions reached, and the reasons and 
bases for those decisions.  In addition, that record shows 
that a Supplemental Statement of the Case provided the 
claimant and his representative in December 1998 notified the 
claimant and his representative of VA's duty to assist him by 
obtaining all evidence in the custody of military authorities 
or maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to that 
claim; and as to which the claimant or the veteran identified 
and provided record release authorizations permitting VA to 
obtain those records.  Further, the claimant and his 
representative have been informed that should efforts to 
obtain records identified by the claimant or the veteran 
prove unsuccessful for any reason which the claimant or the 
veteran could remedy, the VA would notify the claimant and 
advise him that the ultimate responsibility for furnishing 
such evidence lay with the individual seeking to claimant 
enter that evidence into the record.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him obtaining all evidence necessary to substantiate 
the issues on appeal have been fully met.  The record shows 
that the RO has obtained all service medical records of the 
claimant, as well as all available private, service 
department, and VA medical records identified by the 
claimant.  The claimant was afforded VA examinations in March 
1998, June 2001, and September 2002.  These examinations 
included medical opinions as to the etiology of his prostate 
disorder, and the examiners reviewed the claims file.  The 
claimant appeared and offered testimony in support of his 
claim at a hearing held before an RO Hearing Officer in 
November 1998, and has not requested another hearing before 
the RO or before the Board.  

The Board finds that the claimant was fully notified and 
aware of the type of evidence required to substantiate his 
claim.  Neither the claimant nor his representative have 
argued a notice or duty to assist violation under the VCAA.  
The claimant has submitted several written statements to the 
effect that he has no further evidence to submit.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.  The Board finds that there is no question that the 
appellant and his representative were fully notified of the 
required information and evidence and of VA's duty to assist 
them in obtaining all such evidence.  

In view of the extensive factual development in the case, as 
demonstrated by the Board's March 2001 Remand and the record 
on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claimant's appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).



B. Application of the law to the facts of this case

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Malignant tumors 
(i.e., cancer) are a presumptive disability if manifested 
within one year after service separation, see 38 C.F.R. 
§ 3.309(a), as is prostate cancer, manifested at any time 
after service if the veteran was exposed to an herbicide 
agent during service, see 38 C.F.R. § 3.309(e).

The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  This is critically 
important in a claim for service connection as frequently 
there is medical evidence in the form of a nexus opinion both 
for and against the claim.  And it is not error for the Board 
to favor one competent medical expert over another when the 
Board gives an adequate statement of reasons and bases.  
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Espiritu v. Derwinski,  2 Vet. App. 492, 494-5 (1992).  

Presumptive service connection is not warranted for prostate 
cancer.  There is no medical evidence showing this condition 
was manifested within one year of the veteran's separation 
from service in 1963.  In fact, it was not diagnosed until 
1999, many years after service.  The record does not show 
that the claimant served in the Republic of Vietnam or during 
the Vietnam Era, nor does he allege such service.  Therefore, 
he is not entitled to consideration of service connection for 
prostate cancer based upon presumptive exposure to AO 
herbicide.  

Incurrence of a chronic prostate disorder in service is not 
factually shown.  The appellant's service medical records 
show one finding of an enlarged prostate.  However, diagnosis 
of a prostate disorder was not rendered at the time, and the 
veteran actually had no related complaints.  No further 
abnormal prostate findings were made, and upon discharge from 
service, all pertinent evaluations were normal.  Therefore, 
it appears that the finding of an enlarged prostate on one 
occasion during service was incidental, acute and transitory, 
and resolved prior to separation.

There is no evidence of continuity of symptomatology after 
the veteran's separation of service.  He has not claimed that 
he experienced any prostate-related symptoms, and the medical 
evidence obtained shows normal prostate examinations on 
several occasions between 1972 and 1987.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service].  

The first post-service indication of any prostate pathology 
was in 1993, approximately 30 years after the veteran's 
separation from service.  He was then diagnosed with prostate 
cancer in 1999.  No medical professional has concluded that a 
plausible relationship exists between the in-service finding 
of an enlarged prostate and the prostate conditions that 
developed after service.  The appellant has not alleged that 
any physician has ever told him such a relationship is 
possible.  In fact, the evidence of record is clearly 
unfavorable to the claim.  Two VA examiners reviewed the 
record and concluded such a relationship is not shown.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for prostate 
disability, to include benign prostatic hypertrophy and 
adenocarcinoma of the prostate, is not warranted.  There is 
no benefit of the doubt that can be resolved in the veteran's 
favor since there is not an approximate balance of positive 
and negative evidence.  As discussed above, the evidence is 
clearly unfavorable to the claim with no diagnosis of a 
chronic prostate disorder in service, no continuity of 
symptomatology, many years of post-service evidence showing 
normal prostate, and medical opinions that the prostate 
disorders shown 30 years after service are not related to 
service.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for prostate disability, to include benign 
prostatic hypertrophy and adenocarcinoma of the prostate, is 
denied.  


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

